             Case 5:16-cv-00333-EJD Document 158-3 Filed 03/06/20 Page 1 of 4




 1   DIVERSITY LAW GROUP, P.C.
     Larry W. Lee, State Bar No. 228175
 2   E-mail: lwlee@diversitylaw.com
 3   Kristen M. Agnew, State Bar No. 247656
     E-mail: kagnew@diversitylaw.com
 4   Nicholas Rosenthal, State Bar No. 268297
     E-mail: nrosenthal@diversitylaw.com
 5   Max W. Gavron, State Bar No. 291697
 6   E-mail: mgavron@diversitylaw.com
     Kwanporn “Mai” Tulyathan, State Bar No. 316704
 7   E-mail: ktulyathan@diversitylaw.com
     515 S. Figueroa Street, Suite 1250
 8   Los Angeles, CA 90071
 9   (213) 488-6555
     (213) 488-6554 facsimile
10
11   Attorneys for Plaintiff and the Class
     (Additional Counsel on Next Page)
12
13
                                  UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15
     SER LAO, as an individual and on behalf   Case No. 5:16-cv-333 EJD
16   of all others similarly situated,
                                               DECLARATION OF SER LAO IN SUPPORT
17                  Plaintiffs,                OF PLAINTIFF’S MOTION FOR
18                                             PRELIMINARY APPROVAL OF CLASS
            vs.                                ACTION SETTLEMENT
19
     H & M HENNES & MAURITZ, L.P., a
20                                             Date:        April 30, 2020
     New York limited partnership; and DOES
                                               Time:        9:00 a.m.
21   1 through 50, inclusive,
                                               Courtroom:   4, 5th Floor
                                               Judge:       Hon. Edward J. Davila
22                  Defendants.
23
24
25
26
27
28                                              1

            DECLARATION OF SER LAO IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY
                                              APPROVAL OF CLASS ACTION SETTLEMENT
                                                               CASE NO. 5:16-CV-333 EJD
DocuSign Envelope ID: 2A690642-FE1C-4CF0-9DAA-BAB30B9190AF
                     Case 5:16-cv-00333-EJD Document 158-3 Filed 03/06/20 Page 2 of 4




       1    POLARIS LAW GROUP LLP
            William L. Marder, State Bar No. 170131
       2    Email: bill@polarislawgroup.com
            501 San Benito Street, Suite 200
       3    Hollister, CA 95023
            (831) 531-4214
       4    (831) 634-0333 facsimile
       5    HYUN LEGAL, APC
            Dennis S. Hyun, State Bar No. 224240
       6    E-mail: dhyun@hyunlegal.com
            515 S. Figueroa Street, Suite 1250
       7
            Los Angeles, CA 90071
       8    (213) 488-6555
            (213) 488-6554 facsimile
       9
      10    Attorneys for Plaintiff and the Class

      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28                                                     2

                     DECLARATION OF SER LAO IN SUPPORT OF
                                                       APPROVAL OF CLASS ACTION SETTLEMENT
                                                                      CASE NO. 5:16-CV-333 EJD
DocuSign Envelope ID: 2A690642-FE1C-4CF0-9DAA-BAB30B9190AF
                     Case 5:16-cv-00333-EJD Document 158-3 Filed 03/06/20 Page 3 of 4




       1                                       DECLARATION OF SER LAO
       2             I, Ser Lao, hereby declare and state as follows:
       3             1.      I am the named plaintiff in this matter. I am an individual over the age of 18
       4    years old. I have personal knowledge of the facts set forth below, and if called to testify I could
       5    and would do so competently.
       6             2.      I was previously employed by Defendant H & M Hennes & Mauritz, L.P.
       7                        H&M                -exempt employee from about March 3, 2014, until about

       8    September 23, 2015.

       9             3.      Throughout my employment with Defendant, I allege that I was subjected to the

      10    same security check and vision inspection policy as other employees. Specifically, I allege that

      11    Defendant required me to undergo a security check and/or visual inspection at the end of each

      12    shift. The security checks and visual inspections were always conducted off-the-clock, after I

      13    had clocked out for my shifts and before leaving the store. Since I had already clocked out, all of

      14    the time spent waiting for and undergoing the security checks and visual inspections at the end of

      15    my shifts was off-the-clock and I was not paid for this time.

      16             4.      During my employment, I elected to receive my wages via direct deposit.

      17    However, at the time of my termination of employment on September 23, 2015, Defendant

      18    issued my final wages to me in the form of a pay card. I never consented or gave authorization

      19    to receive my final wages by way of pay card. I have never signed any type of authorization

      20    form. Rather, Defendant automatically issued the pay card to me. Moreover, I incurred various

      21    charges to use the pay card, which resulted in me getting paid less than all of my final wages.

      22             5.      During the pendency of this lawsuit, I was required to provide assistance to my

      23    attorneys. This included meeting and conferring with my attorneys on numerous occasions;

      24    providing my attorneys with documents and information; reviewing the pleadings and documents

      25    in this case; preparing for, traveling to, and sitting for my deposition; and preparing for, traveling

      26    to, and attending the settlement conference. In connection with the prosecution of my case, I

      27
      28                                                       3

                     DECLARATION OF SER LAO IN SUPPORT OF
                                                       APPROVAL OF CLASS ACTION SETTLEMENT
                                                                      CASE NO. 5:16-CV-333 EJD
DocuSign Envelope ID: 2A690642-FE1C-4CF0-9DAA-BAB30B9190AF
                     Case 5:16-cv-00333-EJD Document 158-3 Filed 03/06/20 Page 4 of 4




       1    traveled from Fresno to San Jose twice, to sit for my deposition and to attend the settlement
       2    conference. In sum, I estimate that I spent approximately 80 hours in connection with this case.
       3             6.      Throughout this case, I have continuously been kept apprised of the status of this
       4    case.
       5             7.      I understand that the class claims alleged in this action were brought on behalf of
       6    other similarly situated employees, and thus I am acting as a representative for the Class. As the
       7    class representative, I understand that it is my responsibility to act in the C     s best interest and
       8    not my own. I agree that I will not put my own interests ahead of that of the Class. Moreover, I
       9    am not aware of any conflicts that exist between my interest and the interests of the Class that
      10    would impair or affect my ability to serve as representative for the Class.
      11             8.      I have and continue to be willing to assist in the investigation of this matter, as
      12    well as make myself available for trial or any further proceeding in this matter as required to
      13    represent the interests of the Class. I also understand my duties and responsibilities to the Class
      14    and will carry out those duties as necessary.
      15             9.      Based on my understanding of the case, I am of the opinion that settlement for the
      16    consideration and on the terms set forth in the Settlement Agreement are fair, reasonable, and
      17    adequate and is in the best interests of the Class.
      18             I declare under penalty of perjury under the laws of the State of California and the United
      19    States that the foregoing is true and correct.

      20             Executed on February 14, 2020, at Fresno, California.

      21
      22                                                     __________________________________
                                                                   Ser Lao
      23
      24
      25
      26
      27
      28                                                          4

                     DECLARATION OF SER LAO IN SUPPORT OF
                                                       APPROVAL OF CLASS ACTION SETTLEMENT
                                                                      CASE NO. 5:16-CV-333 EJD
